EXHIBIT 99.1 NEWS RELEASE For Release on November 8, 2013 Contact: Steven D. Lance 4:00 PM (ET) Vice President of Finance/Chief Financial Officer slance@gigatronics.com (925) 302-1056 Giga-tronics Reports Second Quarter FY 2014 Results San Ramon, CA – November 8, 2013 – Giga-tronics Incorporated (Nasdaq:GIGA) reported today net sales of $4.0 million for the second quarter of fiscal 2014, representing two consecutive quarters of increased sales when compared to net sales of $3.0 million in the first quarter of fiscal 2014, and $2.8 million in the fourth quarter of fiscal 2013. The increases in net sales were primarily due to the Microsource business unit’s fulfilling scheduled product shipments associated with long-term contracts from a large aerospace company. Scheduled shipments under these contracts vary from quarter to quarter and the company anticipates lower Microsource revenues for the remainder of fiscal 2014. Net sales for the six month period ended September 28, 2013 were $7.0 million compared to $7.5 million for the six month period ended in September 29, 2012. The decrease in net sales was primarily due to the Giga-tronics division fulfilling a large order associated with the legacy SCPM switch product in the first half of fiscal 2013. The SCPM product line was then sold to Teradyne in the first month of fiscal 2014. Gross margin for the second quarter of fiscal 2014 was $1.3 million, representing two consecutive quarters of increased gross margin when compared to gross margin of $1.1 million in the first quarter of fiscal 2014, and $1.0 million in the fourth quarter of fiscal 2013. The increases in gross margin were primarily due to the increase in higher margin sales from the Microsource business unit. Gross margin for the six month period ended September 28, 2013 was $2.4 million compared to $2.9 million for the six month period ended September 29, 2012. The decrease in gross margin was primarily due to the Giga-tronics division having consistent fixed factory overhead costs, but lower sales in the first half of fiscal 2014 compared to the first half of fiscal 2013. Gross margin percentages were 33% for the second quarter of fiscal 2014, 37% for the first quarter of fiscal 2014, and 35% for the fourth quarter of fiscal 2013. Gross margin percentages were 35% for the six month period ended September 28, 2013, and 39% for the six month period ended September 29, 2012. The fluctuations in gross margin are due to the product mix of Giga-tronics division sales. Net loss for both the second quarter of fiscal 2014 and 2013 was $1.1 million, or $0.21 per fully diluted share. Net loss for both the six month period ended September 28, 2013 and September 29, 2012 were $1.8 million, or $0.35 per fully diluted share. The Company is currently spending approximately $1.0 million to $1.1 million in research and development per quarter. The majority of these expenses are associated with the development of the new product platform that is forecasted to start shipping in the fourth quarter of fiscal 2014. Expenses associated with the development of the new product platform including preparations for its manufacturing have significantly contributed to the losses thus far in fiscal 2014 and all of fiscal 2013. Additionally, during fiscal 2014, the Company has experienced delays in the development of this product. If the completion of the product development is delayed further beyond fiscal 2014, the Company would need to reduce expenses in order to offset the loss of forecasted revenue. During the quarter ended September 28, 2013 Giga-tronics received initial orders of $330,000 from a large aerospace company associated with its new product platform for which shipments are expected to occur in the fourth quarter of fiscal 2014, $733,000 for design services and a production bid from the same aerospace company associated with the Microsource radar filters for a military aircraft, and $476,000 for a new Switch product from a large defense contractor that we expect to start shipping next fiscal year. Mr. John Regazzi, the Company's CEO stated, "I'm pleased to see the two consecutive quarters of increased net sales and gross margins, due in large part to the continued progress we are making with Microsourse's long term aerospace contracts.” Mr. Regazzi concluded, "After the substantial investment we have made in developing our new product platform, it is exciting to see tangible market acceptance with the initial order received. We believe the success of our new product platform is essential for the Company to achieve future top line growth and ultimately profitability." Giga-tronics will host a conference call today at 4:30 p.m. ET to discuss the second quarter results. To participate in the call, dial (888) 424-8151 or (847) 585-4422, and enter PIN Code 9178731#.The call will also be broadcast over the internet at www.gigatronics.com under "Investor Relations."The conference call discussion reflects management's views as of November 8, 2013. Giga-tronics is a publicly held company, traded on the NASDAQ Capital Market under the symbol "GIGA".Giga-tronics produces instruments, subsystems and sophisticated microwave components that have broad applications in defense electronics, aeronautics and wireless telecommunications. This press release contains forward-looking statements concerning profitability, development of products, future growth, shareholder value, backlog and shipments.Actual results may differ significantly due to risks and uncertainties, such as future orders, cancellations or deferrals, disputes over performance, availability of capital and capital resources, the ability to collect receivables and general market conditions.For further discussion, see Giga-tronics' most recent annual report on Form 10-K for the fiscal year ended March 30, 2013, Part I, under the heading "Risk Factors" and Part II, under the heading "Management's Discussion and Analysis of Financial Condition and Results of Operations". GIGA-TRONICS INCORPORATED CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (In thousands except share data) September 28, 2013 March 30, 2013 Assets Current assets: Cash and cash-equivalents $ 396 $ 1,882 Trade accounts receivable, net of allowance of $60 and $35, respectively 1,962 1,666 Inventories, net 3,653 4,560 Prepaid expenses and other current assets 481 501 Total current assets 6,492 8,609 Property and equipment, net 904 751 Total assets $ 7,396 $ 9,360 Liabilities and shareholders' equity Current liabilities: Line of credit $ - $ 577 Accounts payable 1,051 788 Accrued payroll and benefits 936 1,047 Deferred revenue 1,165 2,278 Deferred rent 93 81 Capital lease obligations 82 66 Other current liabilities 405 505 Total current liabilities 3,732 5,342 Long term obligation - line of credit 595 280 Long term obligations - deferred rent 292 341 Long term obligations - capital lease 82 89 Total liabilities 4,701 6,052 Commitments and contingencies - - Shareholders' equity: Convertible preferred stock of no par value; Authorized - 1,000,000 shares Series A - designated 250,000 shares; 0 shares at September 28, 2013 and March 30, 2013 issued and outstanding - - Series B - designated 10,000 shares; 9,997 shares at September 28, 2013 and March 30, 2013 issued and outstanding; (liquidation preference of $2,309) 1,997 1,997 Series C - designated 3,500 shares; 3,425.65 shares at September 28, 2013 and March 30, 2013 issued and outstanding; (liquidation preference of $500) 457 457 Series D - designated 6,000 shares; 5,111.86 shares at September 28, 2013 and no shares March 30, 2013 issued and outstanding; (liquidation preference of $858) 457 - Common stock of no par value; Authorized - 40,000,000 shares; 5,181,247 shares at September 28, 2013 and 5,079,747 at March 30, 2013 issued and outstanding 16,058 15,132 Accumulated deficit ) ) Total shareholders' equity 2,695 3,308 Total liabilities and shareholders' equity $ 7,396 $ 9,360 GIGA-TRONICS INCORPORATED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Month Periods Ended September 28, June 29, March 30, (In thousands except per share data) 2013 2013 2013 Net sales $ 3,950 $ 3,037 $ 2,778 Cost of sales 2,629 1,913 1,818 Gross margin 1,321 1,124 960 Operating expenses: Engineering 955 1,106 1,123 Selling, general and administrative 1,295 1,313 1,273 Restructuring 129 195 135 Total operating expenses 2,379 2,614 2,531 Operating loss ) ) ) Gain on sale of product line - - Other income - 8 11 Interest expense, net ) ) ) Loss before income taxes ) ) ) Provision for income taxes - 2 - Net loss $ ) $ ) $ ) Loss per common share – basic $ ) $ ) $ ) Loss per common share – diluted $ ) $ ) $ ) Weighted average common shares used in per share calculation: Basic 5,060 5,052 5,030 Diluted 5,060 5,052 5,030 GIGA-TRONICS INCORPORATED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Month Periods Ended Six Month Periods Ended September 28, September 29, September 28, September 29, (In thousands except per share data) 2013 2012 2013 2012 Net sales $ 3,950 $ 3,405 $ 6,987 $ 7,463 Cost of sales 2,629 2,122 4,542 4,550 Gross margin 1,321 1,283 2,445 2,913 Operating expenses: Engineering 955 1,047 2,061 1,980 Selling, general and administrative 1,295 1,206 2,609 2,516 Restructuring 129 92 324 184 Total operating expenses 2,379 2,345 4,994 4,680 Operating loss ) Gain on sale of product line - - - Other income - - 8 - Interest expense, net ) (2 ) ) (2 ) Loss before income taxes ) Provision for income taxes - - 2 2 Net loss $ ) $ ) $ ) $ ) Loss per common share – basic $ ) $ ) $ ) $ ) Loss per common share – diluted $ ) $ ) $ ) $ ) Weighted average common shares used in per share calculation: Basic 5,060 5,029 5,056 5,029 Diluted 5,060 5,029 5,056 5,029
